Case 16-40924        Doc 153   Filed 07/05/19 Entered 07/05/19 14:05:46               Desc Main
                                Document     Page 1 of 3
                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

 In re:

 Cheryl A Bergeron                                      Chapter 13
                                                        Case Number 16-40924
          Debtor                                        Honorable Elizabeth D. Katz

 ____________________________________/

                                          STIPULATION

          Stipulation entered into July 5, 2019 by and between U.S. Bank Trust National

 Association, As Trustee Of Bungalow Series F Trust and Cheryl A Bergeron (“Debtor”)

 (collectively, the “Parties”).

          WHEREAS, U.S. Bank Trust National Association, As Trustee Of Bungalow Series F

 Trust is the holder of the Note and Mortgage on real property located at 99 Country Club Drive,

 Northbridge, MA 01588.

          WHEREAS, on December 18, 2018, U.S. Bank Trust National Association, As Trustee

 Of Bungalow Series F Trust filed a motion in the above-captioned bankruptcy case requesting

 relief from the automatic stay as to the real property at 99 Country Club Drive, Northbridge, MA

 01588.

          WHEREAS, the parties here to have reached a compromise regarding the above

 described controversy.

          NOW, THEREFORE, the parties hereto, by their respective attorneys, hereunto duly

 authorized, do hereby stipulate and agree:

 1.       The Debtor is post-petition due March 1, 2019 to July 1, 2019 for payments of $2,529.39

 each for a total of $12,646.95 and a post-petition suspense balance of $2,098.75. Therefore, the

 total amount of post-petition arrears is $10,548.20.

 The Debtor agrees to cure the total amount of post-petition arrears by making the following

 payments:
Case 16-40924        Doc 153         Filed 07/05/19 Entered 07/05/19 14:05:46            Desc Main
                                      Document     Page 2 of 3
 August 15, 2019                                   $1,758.05
 September 15, 2019                                $1,758.03
 October 15, 2019                                  $1,758.03
 November 15, 2019                                 $1,758.03
 December 15, 2019                                 $1,758.03
 January 15, 2020                                  $1,758.03


         The payments shall be in the form of good funds (bank check, certified funds, or a check

 drawn on Debtor’s counsel’s clients’ trust fund account) and shall be made payable to BSI

 Financial Services, Inc. and sent directly to BSI Financial Services, Inc. at P.O. Box 679002,

 Dallas, TX 75267-9002 with the loan number written on the check. Payment will be considered

 made on such dates if the funds are received by BSI Financial Services, Inc. by the close of

 business on those dates.

 2.      Starting with the payment date August 1, 2019 through January 1, 2020, Debtor in

 addition to the payments required by paragraph 1 herein, shall timely make the regular monthly

 payments directly to BSI Financial Services, Inc. as required by the Note and Mortgage.

 3.      Please note that upon Debtor failure to make either a regular monthly payment under

 paragraph 2 or any payment under paragraph 1, U.S. Bank Trust National Association, As Trustee

 Of Bungalow Series F Trust or its attorney shall give written notice to the debtors and their

 counsel, of such failure to make timely payments pursuant to the stipulation and further advise

 that failure to make said payments within Seven Days after the date of such notice shall constitute

 a default under this stipulation.

 4.      IF THE DEBTOR DEFAULTS UNDER THIS STIPULATION OR FAILS TO

 COMPLY WITH ANY OF THE TERMS STATED HEREIN, U.S. BANK TRUST

 NATIONAL ASSOCIATION, AS TRUSTEE OF BUNGALOW SERIES F TRUST OR ITS

 ATTORNEY WILL FILE A NOTICE OF DEBTOR NON-COMPLIANCE WITH THE

 UNITED        STATES        BANKRUPTCY          COURT         FOR     THE      DISTRICT        OF

 MASSACHUSETTS AND THEREAFTER, THE COURT MAY ENTER AN ORDER

 GRANTING U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF

 BUNGALOW SERIES F TRUST AND ITS SUCCESSORS AND ASSIGNS, RELIEF
Case 16-40924         Doc 153       Filed 07/05/19 Entered 07/05/19 14:05:46               Desc Main
                                     Document     Page 3 of 3
 FROM THE AUTOMATIC STAY AS TO THE REAL PROPERTY AT 99 COUNTRY

 CLUB DRIVE, NORTHBRIDGE, MA 01588. U.S. BANK TRUST NATIONAL

 ASSOCIATION, AS TRUSTEE OF BUNGALOW SERIES F TRUST AND ITS

 SUCCESSORS AND ASSIGNS WILL THEN BE FREE TO EXERCISE ITS RIGHTS

 PURSUANT           TO    THE NOTE         AND     MORTGAGE         IN   ACCORDANCE           WITH

 APPLICABLE STATE AND FEDERAL LAW AND TO CONDUCT A FORECLOSURE

 SALE       OF     THE    PROPERTY         AND     SUBSEQUENT        EVICTION        ACTION,       IF

 NECESSARY. 1

 5.        No waiver by U.S. Bank Trust National Association, As Trustee Of Bungalow Series F

 Trust of any default shall operate as a waiver of any other default or of the same default on a

 future occasion.

 6.        This Stipulation and the terms contained herein shall become void and unenforceable by

 either party in the event that the Debtor’s bankruptcy petition is converted to any other Chapter or

 dismissed for any reason or as a result of the motion of any party, including, but not limited to the

 Debtor.

     /s/ Jason J. Giguere ____________________         /s/ Richard S. Ravosa___________________
     Elizabeth M. Abood-Carroll, Esq. 569551           Richard S. Ravosa
     Jason Giguere, Esq. 667662                        Attorneys for Debtor
     Matthew Dailey, Esq. 672242                       Massachusetts Bankruptcy Center
     Patrick Martin, Esq. 669534                       One South Avenue
     Tatyana P. Tabachnik, Esq. 673236                 Natick, MA 01760
     Orlans PC                                         (508) 315-6819
     Attorney for U.S. Bank Trust National             Fax : (617) 720-1104
     Association, As Trustee Of Bungalow Series F      Email:
     Trust                                             massachusettsbankruptcycenter@gmail.com
     PO Box 540540
     Waltham, MA 02454
     (781) 790-7800
     Email: bankruptcyNE@orlans.com
     File Number: 16-006636




 1
     “Bold” and “All-Caps” per MLBR 13-16-2 (c).
